DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Clm 5:  This claim recites “wherein the first body includes two retention members”.  It is unclear to the Examiner as to whether these are in addition to the “at least one retention member” or if the “at least one” is now being claimed as “two”.  
	Re Clm 8:  This claim “includes a first locking member and a second locking member” (lines 1-2.  Examiner notes that a locking member has already been set forth in line 4 of claim 1.  Are these first and second locking members in addition to the locking member from claim 1?  This claim also sets forth first and second retention openings in lines 3-4.  Examiner notes that first and second retention openings have already been claimed in claim 1.  It is unclear to the Examiner as to whether these are in addition to the “retention openings” previously claimed in claim 1 or if these are additional and separate openings.  This claim also recites “an extension position” in the last line of the claim.  It is unclear if this 
	Re Clm 9:  This claim recites “a retracted position” in the last line of the claim.  It is unclear if this extension position is different than the already-claimed “first position” from claim 1.   If they are different positions it should be noted how they are different.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (US 5201334).
	Re Clms 1-3:  Tseng discloses an alignment device, comprising: a first member (16), the first member comprising a first body having a first end and a second end opposite the first end, at least one retention member (17) flexibly coupled to the first body, and a locking member (18) coupled to the first body; and a second member (19), the second member comprising a second body having a first end and a second end opposite the first end, the second body having an outer surface and an inner surface defining a cylindrical wall (see figs), the cylindrical wall defining a cylindrical opening (see fig 2), a first retention opening (190) extending through the cylindrical wall and a second retention opening 
	Re Clm 4:  Tseng discloses wherein the second member is coupled to a base (see bottom of 19 in fig 1). 
	Re Clm 8 (as best understood):  Tseng discloses wherein the first body includes a first locking member (top 18) and a second locking member (bottom 18), the first and second locking members positioned on an outer circumference of the first body, the second body includes a first retention opening (190) and a second retention opening (adjacent lower 190), and the first locking member engages with the first retention opening and the second locking member engages with the second retention opening to position the alignment device in an extended position. 
	Re Clm 9 (as best understood):  Tseng discloses wherein the second body includes a third retention opening and a fourth retention opening (see lower sets of openings 190) and the first locking member engages with the third retention opening and the second locking member engages with the fourth retention opening to position the alignment device in a retracted position. 
Re Clms 11-13:  Tseng discloses an alignment system comprising: a first member (16) and a second member (19), the first member slidably received within the second member (see figs); wherein the first member includes a first locking member and a second locking member (top/bottom 18), the second member includes a first retention opening (190), a second retention opening opposite or lower opening 190), a third retention opening (top opening of lower set of openings), and a fourth retention . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 5201334) in view of Sheng (US 2017/0142850).
	Re Clm 5 (as best understood):  Tseng fails to disclose wherein the first body includes two retention members flexibly coupled to the first end of the first body. 
	Sheng teaches the use of an alignment device wherein a first body of a first member (4) includes two retention members (41) flexibly coupled to the first end (top) of the first body.  This is taught for the purpose of frictionally coupling the first member/body to an auxiliary member.  
	Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the present invention to have flexibly coupled the first end of the first body of Tseng with two .  
Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 5201334) in view of Hsu (US 9717948).
	Tseng fails to disclose wherein a first body includes an alignment surface, the alignment surface extending from an outer surface of the first body and wherein the second body includes an alignment opening, the alignment opening configured to receive the alignment surface. 
	Hsu teaches the use of first and second interfitted members, wherein the first body (22) includes an alignment surface (221), the alignment surface extending from an outer surface of the first body; and wherein a second body (12) includes an alignment opening (122), the alignment opening configured to receive the alignment surface.  This is taught for providing the interfitted members with a proper alignment for proper coupling between the members.
	Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the present invention to have provided the first and second bodies of Tseng with a corresponding alignment surface and alignment opening, as taught by Sheng, for the purpose of proper alignment for proper coupling between the members.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 5201334) in view of Cantolino (US 9503015).
	Tseng fails to discloses wherein the first member includes a cap coupled to the first end of the first body such that the first body narrows to a point. 
	Cantolino teaches the use of first and second interfitted members 10 and 12, wherein the first member includes a cap (58) coupled to the first end of the first body such that the first body narrows to a point (see fig 6).  This is taught for the purpose providing a mounting structure to more easily within the mount.
Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the present invention to have provided the first member of Tseng with a cap coupled to the first end of the first body such that the first body narrows to a point, as taught by Cantolino, for the purpose providing a mounting structure to more easily within the mount.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678